



CONSULTANT AGREEMENT


THIS AGREEMENT is made and entered into as of the 30 day of January, 2017 and
effective as of the 31 day of January (herein “Effective Date”), by and between
ReWalk Robotics, Inc. (herein “ReWalk”), a Massachusetts corporation having its
principal place of business in Marlborough, Massachusetts, and John Hamilton or
LLC (herein “Consultant”) of Foxboro, Massachusetts.


WHEREAS, ReWalk desires to engage Consultant to perform various consulting
services for ReWalk, and Consultant desires to be engaged by ReWalk in such
capacity, all upon the terms and subject to the conditions set forth in this
Agreement.


NOW, THEREFORE, in consideration of the recitals and the mutual covenants and
undertakings herein, each party agrees as follows:


1.     Engagement. ReWalk hereby engages Consultant, and Consultant hereby
accepts such engagement by ReWalk upon the terms and conditions herein provided.
Consultant agrees that, during the term of this Agreement, he will use his best
efforts to perform his services under this Agreement that are noted in Appendix
A.


Consultant agrees that the time he spends providing services for ReWalk will not
exceed 120 hours per month unless he receives written permission from ReWalk’s
CEO authorizing Consultant to exceed those hours.
 
2.    Term. This Agreement shall commence on the Effective Date and continue
until December 31, 2017, unless sooner terminated pursuant to the provisions of
Section 3 below. This Agreement may be extended on mutually agreeable terms.
3.    Termination of Agreement. This Agreement may be terminated by ReWalk for
any reason upon ninety (90) days’ written notice to Consultant. No other
compensation, except that which is due and payable to Consultant at the time of
such termination, shall be paid to Consultant after such termination.


4.    Stock Options. Consultant understands and acknowledges that, pursuant to
the terms of ReWalk’s applicable stock option plan and policies, his right to
exercise his ReWalk stock options shall terminate when he is no longer providing
services to ReWalk under this Agreement.


5.    Fees, Expenses and Incentive Payments. As noted in Appendix B


Consultant understands that ReWalk will report all fees paid to Consultant under
this Agreement to federal and state taxing authorities on Form 1099 issued to
Consultant. Consultant agrees to pay all taxes which may be due as the result of
such payments, and Consultant assumes all responsibility for, and shall
indemnify and hold ReWalk harmless against, any and all taxes,


1



--------------------------------------------------------------------------------





penalties or other amounts owed arising from such payment and the treatment of
such payments as set forth above.


6.    Confidentiality. Consultant is aware that ReWalk develops and utilizes,
and that he will have, or has had and will continue to have, access to valuable
technical and nontechnical trade secrets and confidential information including,
but not limited to, knowledge, information and materials about ReWalk’ trade
secrets, mailing lists, methods of operation, advertiser lists, advertisers,
customer lists, customers, products, services, know-how, business plans and
confidential information about financial, marketing, pricing, compensation and
other proprietary matters relating to ReWalk (“Confidential Information”), all
of which constitutes a valuable part of the assets of ReWalk which ReWalk seeks
to protect.


Accordingly, Consultant shall not at any time reveal, disclose or make known to
any person (other than as may be required by law or in the performance of his
duties hereunder), or use for his own or another’s account or benefit, any such
Confidential Information, whether or not developed, devised or otherwise created
in whole or in part by the efforts of Consultant. Upon cessation of Consultant’s
engagement hereunder, no documents, records or other matter or information
belonging to ReWalk, whether prepared by Consultant or otherwise, and relating
in any way to the business of ReWalk, shall be taken or kept by Consultant
without the written consent of ReWalk.
7.    Non-Competition. Consultant acknowledges that, in the course of his
engagement by ReWalk, he will have access to ReWalk’s Confidential Information;
and he will be intimately and directly involved in developing and maintaining
ReWalk’s goodwill and helping to serve ReWalk’s customers. Accordingly,
Consultant agrees that, during his engagement by ReWalk and for a period of one
(1) year after Consultant has ceased to be engaged by ReWalk for any reason,
Consultant shall not, without prior written consent of ReWalk:
(a) Consultant shall not, without the prior written consent of ReWalk, directly
or indirectly engage in, assist or have an interest in (whether as proprietor,
partner, investor, stockholder, officer, director or any type of principal), or
enter the engagement of or act as an agent for or advisor or consultant to, any
person, firm, partnership, association, corporation, business organization,
entity or enterprise which is, or is about to become, directly or indirectly
engaged in any business which is directly or indirectly competitive with the
Company, provided, however, that Consultant may own less than five percent (5%)
of the outstanding equity securities of a corporation that is engaged in such a
competitive business if the equity securities of such corporation are publicly
traded and registered under the Securities Exchange Act of 1934; and


(b) Consultant shall not, without prior written consent of ReWalk:


(i) directly or indirectly solicit or accept any business that provides medical
exoskeletons for lower limb disability from any person, company, firm or
organization, or any affiliate of the foregoing, which is or was a customer or


2





--------------------------------------------------------------------------------





active prospect of ReWalk, for or on account of any individual, business
enterprise, firm, partnership, association or corporation other than ReWalk; or


(ii) directly or indirectly solicit the employment of, entice away, or in any
other manner persuade or attempt to persuade to leave ReWalk’s employment, any
person employed by ReWalk.


8.    Innovations.


(a) Consultant hereby assigns, transfers and conveys to ReWalk and its
successors and assigns the entire right, title, and interest in any and all
inventions, processes, procedures, systems, discoveries, designs,
configurations, technology, works of authorship, trade secrets and improvements
(whether or not they are made, conceived or reduced to practice during working
hours or using either of ReWalk’s data or facilities) (collectively,
“Innovations”) which Consultant makes, authors, conceives, reduces to practice
or otherwise acquires during any period of his engagement by ReWalk (either
solely or jointly with others), and which are related to either or both of
ReWalk’ present or planned business, ReWalk’s services or products, and any and
all patents, copyrights, trademarks, trade names and applications therefor, in
the United States and elsewhere, relating thereto. The Innovations shall be the
sole property of ReWalk and shall at all times be held by Consultant in a
fiduciary capacity for the sole benefit of ReWalk.


(b) All such Innovations that consist of works of authorship capable of
protection under copyright laws shall be prepared by Consultant as works made
for hire, with the understanding that ReWalk shall own all of the exclusive
rights to such works of authorship under the United States copyright law and all
international copyright conventions and foreign laws. The foregoing
notwithstanding, to the extent that any such Innovations is not deemed a work
made for hire, Consultant hereby assigns to ReWalk the entire right, title, and
interest in such Innovations and any and all patents, copyrights, trademarks,
trade names and applications therefor, in the United States and elsewhere,
relating thereto.


(c) Consultant shall maintain adequate and current written records of all such
Innovations, which shall be available to and remain the sole property of ReWalk
at all times. Consultant shall promptly disclose to ReWalk the details of any
and all such Innovations and shall provide ReWalk with all information relative
thereto. Consultant, without further compensation, shall fully cooperate with
and assist ReWalk in obtaining and enforcing for its own benefit patents and
copyright registrations on and in respect of such Innovations in all countries
in all ways that ReWalk may request, to secure and enjoy the full benefits and
advantages of such Innovations, including executing any and all documents that
ReWalk deems necessary to obtain, maintain, and/or enforce its rights in such
Innovations, and providing any testimony required to obtain, maintain, and/or
enforce such Innovations. Consultant agrees, for himself and his heirs, legal
representatives and assigns, without further compensation, to execute further
assignments and other lawful documents as ReWalk may reasonably request to
effectuate fully this assignment. Consultant understands that his obligations
under this section shall continue after the termination of Consultant’s
engagement by ReWalk.


3





--------------------------------------------------------------------------------







9.    Injunctive Relief. Consultant acknowledges that the restrictions contained
in Sections 6, 7 and 8 above, in view of the nature of the business in which
ReWalk is engaged, are reasonable and necessary to protect the legitimate
interests of ReWalk. Consultant understands that the remedies at law for his
violation of any of the covenants or provisions of Sections 6, 7 and 8 will be
inadequate, that such violations will cause irreparable injury within a short
period of time, and that ReWalk shall be entitled to preliminary injunctive
relief and other injunctive relief against such violation. Such injunctive
relief shall be in addition to, and in no way in limitation of, any and all
other remedies ReWalk shall have in law and equity for the enforcement of those
covenants and provisions.


10.    Representations and Warranties. Consultant represents and warrants that
he has the full and unrestricted right and authority to enter into and perform
under this Agreement, that entering into and performing under this Agreement
does not and shall not breach, violate or conflict with any provision of any
agreement or understanding, oral or written, between Consultant and any third
party, and that Consultant has not and shall not disclose to ReWalk or any of
its employees or contractors any confidential, proprietary or secret information
of any third party to whom he is under a duty of confidentiality. Consultant
agrees to defend, indemnify and hold harmless ReWalk and its officers,
employees, directors, and shareholders for, from and against any and all claims,
suits, proceedings, costs, expenses, liabilities and damages that arise or may
arise from any breach of any of the foregoing representations and
warranties.    


11.    Relationship. None of the provisions of this Agreement is intended to
create nor will be deemed or construed to create any relationship between
Consultant and ReWalk other than that of independent parties contracting with
each other hereunder solely for the purposes of effecting the provisions of this
Agreement. The parties agree and understand that Consultant is not an employee
of ReWalk, and that neither of the parties will be construed to be the agent or
representative of the other except with respect to Consultant’s duties and
responsibilities under this Agreement.


12.    Amendment. This Agreement represents the entire agreement between the
parties with respect to the subject matter thereof and may not be altered,
amended or otherwise modified except by a further written agreement of the
parties hereto.
    
13.    Binding Effect. This Agreement shall inure to the benefit of, and shall
be binding upon, the parties hereto and their respective successors, assigns,
heirs, and legal representatives, including any entity with which ReWalk may
merge or consolidate or to which it may transfer substantially all of its
assets. ReWalk will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of ReWalk to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that ReWalk would be
required if no such succession had taken place.


14.    Notices. All notices and other communications which are required to be or
may be given under this Agreement shall be in writing and shall be deemed to
have been duly given if delivered or mailed, registered or certified mail,
postage prepaid, return receipt requested, to the


4





--------------------------------------------------------------------------------





party to whom the same is so given to such address as such party shall have
specified by notice to the other party hereto.


15.    Severability. The invalidity of all or any part of any section of this
Agreement shall not render invalid the remainder of this Agreement or the
remainder of such section. If any provision of this Agreement is so broad as to
be unenforceable, such provision shall be interpreted to be only so broad as is
enforceable.
16.    Waiver. The waiver by either party of a breach or violation of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent or other breach or violation thereof.


17.    Governing Law. This Agreement shall be construed as to both validity and
performance and enforced in accordance with and governed by the laws of the
Commonwealth of Massachusetts, without reference to its conflicts of laws
provisions.


IN WITNESS WHEREOF, the parties hereto, individually or by their duly authorized
representatives, have executed and delivered this Agreement to be effective as
of the day and year first above written.


REWALK ROBOTICS, INC.        
/s/ Judy Kula
 
By: /s/ Larry J. Jasinski
 
Witness
 
Larry J. Jasinski, CEO 
 

                    
                    


CONSULTANT
/s/ Judy Kula
 
/s/ John V. Hamilton
 
Witness
 
John V. Hamilton
 



                    


























5



